Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 26 April 2021 and 29 October 2021 were considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 1, the meaning of the limitation “a non-emitting space” in line 11 is unclear. It is not clear as to whether it refers to the non-emitting space in line 10 of the present claim or if some other space is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to a non-emitting space other than that recited in line 10.
In addition, the meaning of the limitation “pixel circuits” is unclear. It is not clear as to whether this limitation refers to “a plurality of pixel circuits” recited in line 4 of the claim or whether some other pixel circuits are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “a plurality of pixel circuits” recited in line 4 of the claim.
Re: claims 2-10, because they depend upon 1, they are likewise rejected.
Re: claim 6, the meaning of the limitation “the pixel circuit” is unclear. It is not clear as to whether this limitation refers to “a plurality of pixel circuits” recited in line 4 of claim 1 or whether some other pixel circuit are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “a plurality of pixel circuits” recited in line 4 of claim 1.
Re: claim 7, the meaning of the limitation “the pixel circuit” is unclear. It is not clear as to whether this limitation refers to “a plurality of pixel circuits” recited in line 4 of claim 1 or whether some other pixel circuit are being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “a plurality of pixel circuits” recited in line 4 of claim 1.
Re: claim 10, the meaning of the limitation “the at least one via” is unclear. It is not clear if this limitation refers to the “at least one electrically conductive via” recited in claim 1 or whether some other via is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the at least one electrically conductive via recited in claim 1.
Re: claim 11, the meaning of the limitation “the circuitry” in line 3 is unclear. It is not clear as to whether this limitation refers to the limitation “pixel circuitry” in line 3 of the claim or whether some other circuitry is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to “pixel circuitry” in line 3 of the claim.
In addition, the meaning of the limitation “in the through hole” in line 7 is unclear. It is not clear as to whether the limitation refers to the through hole via in line 6 of the claim or whether some other element is being referred to. For the purpose of examining the present application, the limitation has been construed as meaning “in the through hole via.”
Re: claims 12-20, because they depend upon claim 11, they are likewise rejected.
Re: claim 13, the meaning of the limitation “the plurality of pixel circuits” is unclear. It is not clear as to whether this limitation refers to the limitation “the pixel circuitry” in claim 11 or whether some other circuitry is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the pixel circuitry recited in claim 11.
In addition, the meaning of the limitation “at least one electrically conductive via” is unclear. It is not clear as to whether this limitation refers to the through hole via recited in claim 11 or whether some of via is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to the through hole via recited in claim 11.
Re: claims 14 and 15, because they depend upon claim 13, they are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 11-12, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2016/0197134) in view of Zhang (US 2019/0189729).
Re: claim 1, Jung discloses a first panel (Fig. 1A), the first panel comprising: a first layer having a substrate 140; a second layer having a plurality of pixel circuits disposed on a first surface of the substrate (para. 68, where the first surface is one of an upper horizontally extending surface of 140 or a lower horizontally extending surface of 140); a plurality of light emitting diodes 150 electrically connected to the pixel circuits (para. 70); and a driver circuit 160 communicatively coupled to the pixel circuits (para. 72); an edge 121 of the panel having a non-emitting space having a length W1 less than a length of a non-emitting space L1 within the panel (para. 97).
Jung does not explicitly disclose at least one conductive via traveling through the first layer.
Zhang discloses at least one conductive via 11 (Fig. 2A; para. 66) traveling through the first layer 10.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have at least one conductive via traveling through the first layer, as disclosed by Zheng, in the device disclosed by Jung for the purpose of enhancing the electrical connection between the pixel circuits and the driver circuits while minimizing the size of the non-display area at the outer peripheral edges of the display device.
Re: claim 11, Jung discloses the steps of providing a substrate 140 with pixel circuitry on a first surface (para. 68, where the first surface is one of an upper horizontally extending surface of 140 or a lower horizontally extending surface of 140); forming LED dies 150 over the circuitry (Fig. 1A); electrically connecting the LED dies to the pixel circuitry (para. 70); creating a through hole via (Fig. 1A); connecting the pixel circuitry to the LED dies (para. 70); forming electrical drive circuitry 160.
Jung does not explicitly disclose that the through hole via is formed in the substrate, that conductive material is formed in the through hole via, and that the electrical drive circuitry is connected to the through hole via.
Zhang discloses that the through hole via 11 is formed in the substrate 10 (Fig. 2A), that conductive material is formed in the through hole via (para. 66), and that the electrical drive circuitry is connected to the through hole via (para. 59; Fig. 1A).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the through hole via be formed in the substrate, that conductive material be formed in the through hole via, and that the electrical drive circuitry is connected to the through hole via, as disclosed by Zhang, in the device disclosed by Jung for the purpose of enhancing the electrical connection between the pixel circuits and the driver circuits while minimizing the size of the non-display area at the outer peripheral edges of the display device.
Re: claim 2, Jung and Zhang disclose the limitations of claim 1, and Jung further discloses that the driver circuit 160 is mounted on a second surface of the substrate (Fig. 1A; para. 73). In addition, the substrate has a finite number of sides, and it would be obvious for a person of ordinary skill in the art at a time prior to the effective date to try to choose one of the six sides on which to mount the driver circuit to achieve the predictable result of minimizing the size of the non-display area of the display device.
Re: claim 12, Jung and Zhang disclose the limitations of claim 11, and Jung further discloses that the electrical drive circuitry 160 is mounted on a second surface of the substrate (Fig. 1A; para. 73). In addition, the substrate has a finite number of sides, and it would be obvious for a person of ordinary skill in the art at a time prior to the effective date to try to choose one of the six sides on which to mount the driver circuit to achieve the predictable result of minimizing the size of the non-display area of the display device.
Re: claims 6 and 16, Jung and Zhang disclose the limitations of claims 1 and 11 respectively, and Zhang further discloses that the pixel circuit is active matrix (para. 53).
Re: claims 7 and 17, Jung and Zhang disclose the limitations of claims 1 and 11 respectively, and while neither reference explicitly discloses that the pixel circuit is passive matrix, a person of ordinary skill in the art at a time prior to the effective date would have known that utilizing a passive matrix design is considered when simple fabrication and smaller displays are desirable, whereas active matrix design is preferred where lower power consumption and larger displays are desirable. Thus, the claim limitation is the obvious use of a known technique to a known device that yields predictable results.
Regarding claims 8 and 18, Jung and Zhang disclose the limitations of claims 1 and 11 respectively, and Jung further discloses that the substrate includes glass (para. 68).
Regarding claims 9 and 19, Jung and Zhang disclose the limitations of claims 1 and 11 respectively, and Jung further discloses that the substrate includes polyimide (para. 68, 63).
Claims 3-5 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung, in view of Zhang and Fujii (US 2019/0180692).
Re: claims 3 and 13, Jung and Zhang disclose the limitations of claims 1 and 11 respectively; however, neither reference explicitly discloses an interconnect, at least one powerline and a power circuit, wherein the plurality of pixel circuits are connected to the at least one powerline, which is connected to the interconnect by the at least one electrically conductive via, and the power circuit is connected to the interconnect. 
Fujii discloses an interconnect (302, 312, 322, 402; paras. 35, 42; Fig. 3), at least one powerline and a power circuit 332, wherein the plurality of pixel circuits 210 are connected to the at least one powerline (Fig. 3), which is connected to the interconnect and the power circuit is connected to the interconnect (paras. 35, 42; Fig. 3). While Fujii does not explicitly disclose that the powerline is connected to the interconnect by the at least one electrically conductive via, Jung and Zhang make such disclosure as noted in claim 1 above.
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have an interconnect, at least one powerline and a power circuit, wherein the plurality of pixel circuits are connected to the at least one powerline, which is connected to the interconnect by the at least one electrically conductive via, and the power circuit is connected to the interconnect, as disclosed by Fujii, in the device disclosed by Jung and Zhang for the purpose of providing a supply voltage to the pixel circuit and transistor switches in the display device while minimizing the size of the non-display area in the display device.
Re: claims 4 and 14, Jung, Zhang, and Fujii disclose the limitations of claims 3 and 13 respectively, and Fujii further discloses that the interconnect (302, 312, 322, 402; paras. 35, 42; Fig. 3) is mounted on a second surface of the substrate (Fig. 3). In addition, the substrate has a finite number of sides, and it would be obvious for a person of ordinary skill in the art at a time prior to the effective date to try to choose one of the six sides on which to mount the interconnect to achieve the predictable result of minimizing the size of the non-display area of the display device.
Re: claims 5 and 15, Jung, Zhang, and Fujii disclose the limitations of claims 3 and 13 respectively, and Fujii further discloses that the at least one powerline 332 is mounted on the first surface of the substrate (Fig. 3).
Allowable Subject Matter
Claims 10 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/Primary Examiner, Art Unit 2871